DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art CL Schutzrechtzverwal Tung (DE 1020140000 22), fails to teach an additive manufacturing system, comprising: an upper gas inlet disposed in a first side-wall and in an upper portion of the chamber and configured to supply an upper gas flow parallel to the build platform; a lower gas inlet in the lower portion of the chamber and configured to guide flow of a lower gas flow in a downstream direction, wherein the lower gas inlet comprises one or more pairs of dividing walls extending from the first side-wall toward the build platform in the downstream direction and configured to discharge [[guide]] the lower gas flow into the chamber at one or more flow angles with respect to the build platform;  wherein the lower gas inlet is separate from the upper gas inlet: one or more gas delivery mechanisms coupled to the upper and lower gas inlets and configured to regulate one or more flow characteristics of the upper and lower gas flows; and a gas outlet disposed in a second side-wall of the chamber, opposing the first side-wall, wherein the gas outlet is configured to discharge the upper and lower gas flows from the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,814,430 B1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743